Citation Nr: 1521335	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  12-25 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.  

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to July 1970.  

This matter comes before the Board of Veterans' on appeal from a March 2012 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for bilateral hearing loss, rated as noncompensable, effective May 2011.  The Veteran disagreed with the noncompensable rating and the current appeal ensued.  The United States Court of Appeals for Veterans Claims (Court) indicated that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1992).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in May 2013.  A transcript of that hearing is of record in the Veteran's Virtual VA file.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

During the appellate period, the Veteran's bilateral hearing loss was manifested by no worse than level I hearing in both the right and left ears.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met at any time during the appellate period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2014).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).   

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Service connection for bilateral hearing loss was granted in a rating decision of March 2012.  The Veteran appealed the assigned noncompensable disability rating.  The courts have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No further notice is needed under VCAA for the initial rating claim.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records, private treatment records, and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The RO associated the Veteran's service treatment records and VA treatment records with the claims file.  Neither the Veteran nor his representative has identified any outstanding medical evidence pertinent to his appeal.  

The claims file contains VA outpatient treatment records through 2012.  These findings are of record in Virtual VA.  These VA records are unrelated to the Veteran's bilateral hearing loss and do not provide any audiometric findings related to hearing loss.  

The Veteran underwent a contract VA examination in December 2011.  The Board finds the VA examination/evaluation report to be thorough and adequate upon which to base a decision with regard to the Veteran's hearing loss rating claim decided herein.  The examiner personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disability under the applicable rating criteria.   

Further, the Veteran was provided an opportunity to set forth his contentions at a videoconference hearing in May 2013 before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, the undersigned VLJ identified the issues on appeal.  The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Therefore, not only were the issues "explained in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497 .  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board can adjudicate the claim based on the current record.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Bilateral hearing loss 

Service connection for bilateral hearing loss was granted by rating decision of March 2012.  A noncompensable rating was awarded, effective May 2011.  The Veteran appealed the noncompensable rating.  The noncompensable rating has been in effect since the initial rating.  

The Veteran maintains that his bilateral hearing loss is more severe than the noncompensable evaluation reflects.  See AB v. Brown, 6 Vet. App. 35, 39 (1993). The issue of an initial compensable rating for the entire rating period is presently before the Board.  Fenderson v. West, 12 Vet. App. 119 (1999) (in cases where the veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings).  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).   

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).   

VA disability compensation for impaired hearing is generally derived from the application in sequence of two tables.  See 38 C.F.R. § 4.85(h), Table VI, Table VII. Table VI correlates the average pure tone sensitivity threshold (derived from the sum of the 1000, 2000, 3000, and 4000-Hertz thresholds divided by four) with the ability to discriminate speech, providing a Roman numeral to represent the correlation.  Each Roman numeral corresponds to a range of thresholds (in decibels) and of speech discriminations (in percentages).  Level I represents essentially normal acuity, with Level XI representing profound deafness.  The table is applied separately for each ear to derive the values used in Table VII.  Table VII prescribes the disability rating based on the relationship between the values for each ear derived from Table VI.  See 38 C.F.R. § 4.85.  

The Veteran underwent a VA contract examination in December 2011.  He complained of bilateral hearing loss.  Pure tone thresholds, in decibels, were as follows: 



HERTZ



1000
2000
3000
4000
LEFT
10
50
65
70
RIGHT
10
50
65
70

Average pure tone thresholds were 48.75 in each ear.  The Maryland CNC word list revealed speech discrimination of 98 percent in the right ear and 96 percent in the left ear.  The diagnosis was normal hearing bilaterally, to 1000 hertz and moderate to severe sloping sensorineural component 2000 hertz to 8000 hertz.  

By intersecting the column in Table VI for average pure tone decibel loss falling between 42 and 49 with the line for percent of discrimination from 92 to 100, the resulting numeric designations for the right  and left ears are level I.  The Veteran's right ear is assigned a level I hearing acuity combined with level I hearing acuity for the left ear which equates to a noncompensable evaluation.  38 C.F.R. § 4.85, Table VII.  The provisions of 38 C.F.R. § 4.86(a), (b) do not apply in this regard as there is no exceptional pattern of hearing impairment.  

The Veteran testified at a videoconference hearing before the undersigned VLJ in May 2013.  He stated it is difficult for him to hear people who had high pitches to their voices.  He related that he lost his job because he could not understand what was being said to him.  

The Veteran's bilateral hearing loss does impact the ordinary conditions of daily life, including his ability to work as he testified that he must ask people to repeat themselves in order for him to understand conversations.  He further testified that he was unable to understand dispatchers on his job.   

The Veteran states that his hearing loss is worse than his rating reflects.  He also complains of difficulty understanding conversations in the environment around him.  However, it has been observed that rating criteria are employed through "mechanical application," as applied to clinical test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Stated another way, the determining factor in the evaluation of a Veteran's hearing impairment is not his or her subjective determination of that hearing loss or the use of hearing aids; it is the audiological test results.  

In sum, the evidence is against an initial compensable increased rating for bilateral hearing loss on a schedular basis. 

In reaching this conclusion, the Board has considered the provisions set forth in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In Martinak, the Court noted that VA had revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007).  Thus, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that even if an audiologist's description of the functional effects of the veteran's hearing disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  

There is no evidence to show that the VA examination of record is defective.  In fact, his December 2011 VA contract examination showed the Veteran's tests results were valid for rating purposes and that the use of the Veteran's speech discrimination score was appropriate.  

The functional effects of his hearing loss disability are adequately addressed by the record, are adequately addressed under Martinak, and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The criteria providing for higher ratings has been explained thoroughly herein.  The current noncompensable rating adequately describes the severity of the Veteran's symptoms for this disability during the entire appeals period.  The Veteran's reported difficulty hearing high-pitched voices is not an unusual or exceptional feature of his hearing loss  Given that the applicable schedular criteria are adequate, the Board need not consider whether the Veteran's disability picture includes such exceptional factors as periods of hospitalization or interference with employment. Referral for consideration of the assignment of a disability rating on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111.  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) claim is part of an increased rating claim when such claim is raised by the record. The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Veteran has alleged unemployability due to his bilateral hearing loss.  He claims that his bilateral hearing loss is the reason that he lost his job and the reason he is unable to maintain employment.  As such, TDIU is part and parcel of this initial rating claim, and will be the subject of the remand below.  


ORDER

An initial compensable rating for bilateral hearing loss is denied.  


REMAND

Further development is necessary in this TDIU claim.  

The Veteran asserts, in essence, that he warrants a TDIU based on his service-connected bilateral hearing loss.  He also complains of his service-connected tinnitus disability.  Based on his bilateral hearing loss disability, he claims that he is unable to obtain substantially gainful employment.  He also asserts that he lost his job due to his hearing loss.

The Veteran is service-connected for bilateral hearing loss (rated as noncompensably disabling) and tinnitus, (rated as 10 percent disabling).  The combined rating is 10 percent.  Therefore, the criteria for a total disability rating under the provisions of 38 C.F.R. § 4.16(a) are not met.  

Consequently, the only remaining question in this case is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, for purposes of a possible extra-schedular evaluation. 38 C.F.R. § 4.16(b).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed under 38 C.F.R. § 4.16(b) . 

The Board itself cannot assign an extra-schedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 337 , 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although Bagwell and Floyd only dealt with ratings under § 3.321(b)(1), the analysis in those cases is analogous to TDIU ratings under § 4.16(b) as well, in view of that section's similar requirement of referral to the Director of VA's Compensation and Pension Service, in addition to Court precedents requiring consideration of § 4.16(b) when the issue is raised in an increased-rating case.  See Stanton v. Brown, 5 Vet. App. 563, 570 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

That is, since the Board itself cannot assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case to the Director of Compensation and Pension Service for an extra-schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extraschedular claim on the merits.  In fact, the Court has held that although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director, Compensation and Pension Service, determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-28 (2009).  See also Floyd, 9 Vet. App. at 96-97 (stating that once Board properly refers an extraschedular rating issue to Director, Compensation and Pension Service, for review, appellant may "continue[ ] to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a) , 7104(a) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the Board.").  

Where, as in this case, a veteran fails to meet the applicable percentage standards, an extraschedular rating is for consideration where the veteran is found unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b) (2014).  Individual unemployability must be determined without regard to any non-service connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19 (2014); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical treatment records, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the AOJ.  

2.  The AOJ should contact the Veteran and request that he complete and submit a VA Form 21-8940 on behalf of his claim.  When received, it should be associated with the claims folder.  

3.  Thereafter, the AOJ should refer the Veteran's case to the Director, Compensation and Pension Service, for extraschedular consideration for TDIU.  

4.  Upon completion of the above, the TDIU issue should be adjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and provided the opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


